DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a Final office action mailed 05/17/2022. Claims 1 and 3-5 were amended; claims 8-20 were cancelled, and no claim was added in a reply filed 05/17/2022. Therefore claims 1-7 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 7, filed 08/16/2022, with respect to 112a rejections of claims 1-20 have been fully considered and are persuasive.  The 112a rejections of claims 1-20 has been withdrawn except for the 112a rejection in regards to “…update the shipping information in the database from electronically monitored content of the electronic customer feed…” Applicant stated in the remarks section that claims 1, 8 and 16 were amended to remove the phrase “from electronically monitored content of the electronic customer feed” in order to overcome the rejection. However, the amendment was not implemented into the claims. Therefore, the rejection is still pending. 
Applicant’s arguments, see remarks p. 8, filed 08/16/2022, with respect to 112b rejections of claims 1-15 have been fully considered and are persuasive.  The 112b rejections of claims 1-15 has been withdrawn.
Applicant’s arguments, see remarks p. 8, filed 08/16/2022, with respect to 101 rejections of claims 8-20 have been fully considered and are persuasive.  The 101 rejections of claims 8-20 has been withdrawn.
Applicant’s arguments, see remarks p. 8, filed 08/16/2022, with respect to 101 rejections of claims 8-20 have been fully considered and are persuasive.  The 101 rejections of claims 8-20 has been withdrawn.
Applicant’s arguments, see remarks p. 8, filed 08/16/2022, with respect to 103 rejections of claims 16-20 have been fully considered and are persuasive.  The 103 rejections of claims 16-20 has been withdrawn
Claim Objections
Claim 1 is objected to because of the following informalities:  
“automatically, again update shipping information indicating payment of the import fees due amount” should read “automatically, update shipping information indicating payment of the import fees due amount”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “automatically and without user intervention, update the shipping information in the database from electronically monitored content of the electronic customs feed including: identify an import fees amount due corresponding to the internationally shipped item in the electronic customs feed, the import fees due indicated in a currency of the country; convert the import fees amount due from the second data format into the unified database format” The bolded limitation renders the claim indefinite because there is no support for the limitation in the specification. The closest support Examiner could find is paragraph 61 which discloses that “Method 300 includes identifying an import fees amount due corresponding to the internationally shipped item in the electronic customs feed, the import fees due indicated in a currency of the country”. 
However, the paragraph only discloses that the import fees amount due is the one being received. There is no disclosure about shipping information being updated. The shipping information including one or more carrier fields and the one or more recipient fields as indicated in the claims. Therefore, the limitation is new matter. 
Claims 2-7 are rejected under 112a for failing to cure the deficiency above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628